DETAILED ACTION
The instant application having Application No. 17/482,995 filed on 9/23/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “An addressable high throughput multiply accumulator (AHT-MAC), comprising processing of data in row-major format where column-major is required or vice versa by multiplying a first argument by a second argument corresponding to an address in a memory to obtain a first result”.  However, the specification does not describe an AHT-MAC comprising a multiplier or any component capable of performing multiplication, nor does it describe a method of performing a multiplication other than simply stating the AHT_MAC “multiplies ‘a’ and ‘b’”.  See e.g. Figure 4 which shows the architecture of AHT-MAC.  The specification states that “Steps 402/403/406/406 accomplish the combining of a and b as described above”.  However, the specification does not describe the “combining of a and b” other than “multiplies ‘a’ and ‘b’”.  Moreover, Figure 4 does not include multiple inputs, i.e. an “a” input and a “b” input, and does not include a multiplier or any component capable of performing multiplication.  
The specification also does not describe what it means to “require” row-major or column-major order, e.g. what or who is requiring it, why it is required, etc.  By failing to describe “requiring” row-major or column-major order, failing to describe a method of performing multiplication by the AHT-MAC, and failing to describe an AHT-MAC architecture capable of performing multiplication, the specification does not describe “processing of data in row-major format where column-major is required or vice versa by multiplying a first argument by a second argument” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention, and does not describe “[a]n addressable high throughput multiply accumulator (AHT-MAC), comprising… multiplying a first argument by a second argument” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Additionally, the claim recites “adding the first result to a prior result…while concurrently starting a multiplication operation in a second address.”  However, this is not described in the specification in any way.  Therefore, the specification does not describe the limitation in question in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As described above, Claim 1 recites “processing of data in row-major format where column-major is required or vice versa”.  However, it is unclear how or why a format is “required”, or what it means to be “required”.  The term is not defined by the claim, and the specification does not provide a standard for determining when the condition is satisfied, i.e. when a particular format is “required”.  Moreover, the claim recites processing the data in the non-required format, which appears to undermine that the required format was in fact “required”.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites processing data in row-major or column-major format by multiplying a first argument by a second argument, and adding the result to a prior result while concurrently starting a multiplication operation.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites “[a]n addressable high throughput multiply accumulator (AHT-MAC).  However, this is recited at a high-level of generality (i.e. as a generic computer component performing generic computer function(s) such as mathematical computations).  For instance, the claim fails to include any structural components or detail as to the structure of the AHT-MAC.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  The claim also recites that the claimed arguments/results correspond to memory addresses.  However, these limitations do not require the use of a memory, and merely qualify the values of the arguments and/or what values the arguments represent.  Such limitations fail to make the claim any less abstract, do not constitute “additional elements”, and are considered part of the abstract idea.  Finally, the claim recites “concurrently starting a multiplication operation”.  However, this too is recited without detail as to how – structurally or functionally – the concurrent multiplication is performed.  Thus, the limitation does not call for any parallel operation different from those available in existing generic computer devices, i.e. it is claimed generically and does not impose a meaningful limit on the abstract idea.  Alternatively, the limitation as claimed is a further mental or mathematical concept that fails to make the claim any less abstract.  For instance, a person could concurrently begin a multiplication operation mentally or with pen and paper, e.g. by performing a portion of an addition calculation, then performing a portion of a multiplication operation, and continuing on in this manner.
Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) do not impose any meaningful limits on practicing the abstract idea, i.e. the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor or generic computer component to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taylor (US 5,206,822) discloses a sparse matrix-vector multiplier comprising vector fetch units, a multiplier, an adder, and a data cache.  The vector fetch units read multiplier arguments according to base addresses, and the prior result is addressed via the data cache for input to the adder in order to sum with the multiplication product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182